Exhibit 10.9
 
EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT


This Employment, Confidentiality and Noncompete Agreement (“Agreement”) is made
and entered into effective as of the 3rd day of  December 2012, by and between
Build-A-Bear Workshop, Inc., a Delaware corporation (“Company”), and Kenneth
Wine (“Employee”).


WHEREAS, Company desires to employ and Employee desires to be employed as the
Chief Merchandise Bear of Company.


WHEREAS, Company has pioneered the retail concept of “make your own” stuff plush
toys, including animals and dolls, and is engaged in, among other things, the
business of  production, marketing, promotion and distribution of plush stuff
toys, clothing, accessories and similar items, including without limitation, the
ownership, management, franchising, leasing and development of retail stores in
which the basic operation is the selling of such items, and the promotion of the
related concepts and characters through merchandising and mass media.  The
Company is headquartered and its principal place of business are located in, and
this Agreement is being signed in, St. Louis, Missouri.


WHEREAS, Company conducts business in selected locations throughout the United
States and internationally directly and through franchise arrangements.


WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential Information (as defined herein) which
is material to Company and which, if misused or disclosed, could be very harmful
to Company’s business.


WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential Information and goodwill by all of its employees.


WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers, landlords, suppliers and partners on
Company’s behalf and business information for Company’s ownership and use.


WHEREAS, if Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company or diverting goodwill from Company, or
to prevent Employee from misusing or misappropriating the Confidential
Information.


NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agree as follows:


1.             Employment Services.


(a)           Employee is hereby employed by Company, and Employee hereby
accepts such employment, upon the terms and conditions hereinafter set forth.
Employee shall serve as Chief Merchandise Bear during the Employment Period, on
a full-time basis.  Employee shall carry out such duties as are assigned to him
by Company’s Chief Executive Bear.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Employee agrees that throughout Employee’s employment with
Company, Employee will (i) faithfully render such services as may be delegated
to Employee by Company, (ii) devote substantially all of Employee’s entire
business time, good faith, best efforts, ability, skill and attention to
Company’s business, and (iii) follow and act in accordance with all of the
rules, policies and procedures of Company, including but not limited to working
hours, sales and promotion policies, and specific Company rules.  Company
further agrees that it shall not during the Initial Term of this Agreement
require Employee to relocate his residence outside of the St. Louis metropolitan
area.


(c)           “Company” means Build-A-Bear Workshop, Inc. or one of its
Subsidiaries, whichever is Employee’s employer.  The term “Subsidiary” means any
corporation, joint venture or other business organization in which Build-A-Bear
Workshop, Inc. now or hereafter, directly or indirectly, owns or controls more
than fifty percent (50%) interest.


2.             Term of Employment.  The term of this Agreement shall commence on
the date first set forth above, and shall end on the third anniversary hereof,
unless sooner terminated as provided in Section 4 hereof (the “Initial
Term”).  Following the Initial Term, this Agreement shall renew for successive
one-year periods (each a “Renewal Period”; collectively, the Initial Term and
each Renewal Period, the “Employment Period”), unless either party notifies the
other party of its decision not to renew the Agreement at least 30 days prior to
the third anniversary date or the expiration of any Renewal Period, or unless
the Agreement is sooner terminated as provided in Section 4 hereof.  For the
avoidance of doubt, if either party provides notice of non-renewal of the
Agreement at least 30 days prior to the end of the Initial Term or the end of
any Renewal Period, then the Agreement shall expire.


3.             Compensation.


(a)           Base Salary.  During the Employment Period, Company shall pay
Employee as compensation for his services an annual base salary of not less than
Three Hundred Thousand Dollars ($300,000), payable in accordance with Company’s
usual practices.  Employee’s annual base salary rate shall be reviewed by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
at least annually for increase following each fiscal year (beginning with fiscal
2013) so that Employee’s salary will be commensurate for similarly situated
executives with firms similarly situated to Company; provided, however, that if
Employee’s individualized performance targets (set for each fiscal year by
Employee and Employee’s team leader) are achieved, Employee’s annual base salary
rate shall not be subject to decrease at any time during the Employment Period
and shall be subject to annual increase by no less than the average percentage
increase given to all other Company executive employees for such fiscal year
(the “Average Increase”).


(b)           Bonus.  Should Company exceed the sales, profits and other
objectives established by Compensation Committee for any fiscal year, Employee
shall be eligible to receive a bonus for such fiscal year in the amount as
determined by the Compensation Committee; provided however the potential bonus
opportunity for Employee in any given fiscal year will be set by the
Compensation Committee such that, if the Company exceeds its objectives, the
Company will pay Employee not less than forty percent (40%) of Employee’s annual
base pay for such fiscal year.  Any bonus payable to Employee will be payable in
cash, stock or stock options, or combination thereof, all as determined by the
Board of Directors or any duly authorized committee thereof, and unless a
different payout schedule is applicable for all executive employees of the
Company, any such bonus payment will be payable in a single, lump sum
payment.  In the event of termination of this Agreement because of Employee's
death or disability (as defined by Section 4.1(b)), termination by the Company
without Cause pursuant to Section 4.1(c), or pursuant to Employee's right to
terminate this Agreement for Good Reason under Section 4.1(d), the bonus
criteria shall not change and any bonus shall be pro-rated based on the number
of full calendar weeks during the applicable fiscal year during which Employee
was employed hereunder and shall be paid at the time and in the form such bonus
would have been paid had Employee’s employment continued.  No bonus shall be
payable hereunder for any other termination of employment by Executive prior to
the last day of a fiscal year.
 
 
 

--------------------------------------------------------------------------------

 
 
Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties.  Any such bonus shall be paid within seventy-five (75) days after the
end of each calendar year, regardless of Employee's employment status at the
time payment is due.  If timely payment is not made, the Company shall indemnify
the Employee against any additional tax liability that the Employee may incur
proximately as a result of the payment being made after the seventy-five day
period.


(c)           Equity Awards. Employee may have been granted in the past, and/or
may in the future be granted, a certain number of restricted shares and/or stock
options to purchase shares of Company’s common stock (the “Common Stock”),
pursuant to the terms set forth more particularly in the stock option and/or
restricted stock agreements (“Stock Agreement”) used in connection with the
Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan (or any successor plan)
(the “Plan”).  The Plan and applicable Stock Agreement(s) shall govern any
grants of restricted shares and/or stock options to purchase shares of Company’s
Common Stock.


(d)           Discounts.  Employee and his immediate family will be entitled to
a 20% discount for all merchandise purchased at Company’s stores.


(e)           Vacation.  Employee shall be entitled to paid vacation and paid
sick leave on the same basis as may from time to time apply to other Company
executive employees generally.  Vacations will be scheduled with the approval of
Company’s Chief Executive Bear, who may block out certain periods of time during
which vacations may not be taken, including preceding Valentine’s Day, preceding
Easter, from November 1 through December 31, during Company inventory, and just
prior to store openings.  One-third of one year’s vacation (or any part of it)
may be carried over to the next year; provided that such carry over is used in
the first calendar quarter of the next year.  Unless approved by the Chief
Executive Bear, all unused vacation shall be forfeited.  No more than two weeks
of vacation can be taken at one time. Employee shall also be entitled to one (1)
additional day per calendar year of paid vacation to be taken in the month of
his birthday.


(f)           Other.  Employee shall be eligible for such other perquisites as
may from time to time be awarded to Employee by Company payable at such times
and in such amounts as Company, in its sole discretion, may determine.  All such
compensation shall be subject to customary withholding taxes and other
employment taxes as required with respect thereto.  During the Employment
Period, Employee shall also qualify for all rights and benefits for which
Employee may be eligible under any benefit plans including group life, medical,
health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at his then current
location of employment.  Employee may, in his sole discretion, decline any
perquisite, Welfare Benefit, proposed annual salary increase, or bonus payment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Termination Provisions.


4.1           Termination of Employment.  Prior to the expiration of the
Employment Period, this Agreement and Employee’s employment may be terminated as
follows:


(a)           Upon Employee’s death;


(b)           By the Company upon thirty (30) day’s prior written notice to
Employee in the event Employee, by reason of permanent physical or mental
disability (which shall be determined by a physician selected by Company or its
insurers and acceptable to Employee or Employee’s legal representative (such
agreement as to acceptability not to be withheld unreasonably), shall be unable
to perform the essential functions of his position, with or without reasonable
accommodation, for six (6) consecutive months; provided, however, Employee shall
not be terminated due to permanent physical or mental disability unless or until
said disability also entitles Employee to benefits under such disability
insurance policy as is provided to Employee by Company, provided however that
continued entitlement to disability benefits coverage shall be not required
where Employee fails to qualify for benefits coverage continuation due to an act
or omission by Employee.


(c)           By the Company with or without Cause.  For the purposes of this
Agreement, “Cause” shall mean:  (i) Employee’s engagement in any conduct which,
in Company’s reasonable determination, constitutes gross misconduct, or is
illegal, unethical or improper provided such conduct brings detrimental
notoriety or material harm to Company; (ii) gross negligence or willful
misconduct; (iii) any act which results in a conviction for a felony involving
moral turpitude, fraud or misrepresentation; (v) a material breach of a material
provision of this Agreement by Employee, or (v) failure of Employee to follow a
written directive of the Chief Executive Bear or the Board of Directors within
thirty (30) days after receiving such notice, provided that such directive is
reasonable in scope or is otherwise within the Chief Executive Bear’s or the
Board’s reasonable business judgment, and is reasonably within Employee’s
control; provided Employee does not cure said conduct or breach (to the extent
curable) within thirty (30) days after the Chief Executive Bear or the Board of
Directors provides Employee with written notice of said conduct or breach. In
the event of termination for Cause, the Employee will be afforded an opportunity
prior to the actual date of termination to discuss the matter with the Company.


(d)           By the Employee with or without Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean (i) a material breach of a material
provision of this Agreement by Company, provided Company does not cure said
breach within thirty (30) days after Employee provides the Board of Directors
with written notice of the breach or (ii) Company’s issuance of a notice of
non-renewal of this Agreement under Section 2, which results in expiration of
this Agreement and a failure of Company and Employee to enter into a new written
employment agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2  Impact of Termination.


(a)           Survival of Covenants.  Upon termination of this Agreement, all
rights and obligations of the parties hereunder shall cease, except termination
of employment pursuant to Section 4 or otherwise shall not terminate or
otherwise affect the rights and obligations of the parties pursuant to Sections
5 through 13 hereof.


(b)           Severance.  In the event during the Employment Period (i) the
Company terminates Employee’s employment other than for Cause pursuant to
Section 4.1(c) or (ii) the Employee terminates his employment for Good Reason
pursuant to Section 4.1(d), the Company shall continue his base salary for a
period of twelve (12) months from termination, such payments to be reduced by
the amount of any compensation from a subsequent employer during such
period.  Employee shall accept these payments in full discharge of all
obligations of any kind which Company has to him except obligations, if any (i)
for post-employment benefits expressly provided under this Agreement and/or at
law, (ii) to repurchase any capital stock of Company owned by Employee (as may
or may not be set forth in the applicable stock agreement); or (iii) for
indemnification under separate agreement by virtue of Employee’s status as a
director/officer of the Company.  Employee shall also be eligible to receive a
bonus with respect to the year of termination as provided in Section 3(b).


Notwithstanding anything herein to the contrary, in the event that Employee is
determined to be a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), for purposes of any
payment on termination of employment hereunder, payment(s) shall be made or
begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
any adverse tax consequences under Section 409A of the Code.  Any payments that
would have been made during such 6-month period shall be made in a lump sum on
the first payroll date which is more than six months following the date Employee
separates from service with Company.


(c)           Termination due to Employee Non-Renewal of Term or Termination by
Employee without Good Reason.  If the Agreement expires either at the end of the
Initial Term or at the end of any Renewal Period, due to the issuance of notice
of non-renewal by Employee under Section 2, then no severance under Section 4(b)
shall be paid to the Employee and his employment shall terminate upon the
anniversary date.  If Employee terminates his employment without Good Reason,
then no severance under 4.2(b) shall be paid to Employee and his employment
shall terminate on the effective date of such termination.


(d)           Welfare Benefits.  Upon termination or expiration of this
Agreement for any reason, Employee shall be provided with such Welfare Benefits
continuation notices, rights and obligations as may be required under federal or
state law (including COBRA).  During the period that Welfare Benefits are
continued under COBRA, the Company shall continue to pay the Company’s portion
of the medical plan premium for the benefit of Employee.


 
 

--------------------------------------------------------------------------------

 


5.              Confidential Information.


(a)           Employee agrees to keep secret and confidential, and not to use or
disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential Information.


(b)           Employee acknowledges and confirms that certain data and other
information (whether in human or machine readable form) that comes into his
possession or knowledge (whether before or after the date of this Agreement) and
which was obtained from Company, or obtained by Employee for or on behalf of
Company, and which is identified herein (the “Confidential Information”) is the
secret, confidential property of Company.  This Confidential Information
includes, but is not limited to:


(1)           lists or other identification of customers or prospective
customers of Company;


(2)           lists or other identification of sources or prospective sources of
Company’s products or components thereof, its landlords and prospective
landlords and its current and prospective alliance, marketing and media partners
(and key individuals employed or engaged by such parties);


(3)           all compilations of information, correspondence, designs,
drawings, files, formulae, lists, machines, maps, methods, models, studies,
surveys, scripts, screenplays, artwork, sketches, notes or other writings,
plans, leases, records and reports;


(4)           financial, sales and marketing data relating to Company or to the
industry or other areas pertaining to Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);


(5)           equipment, materials, designs, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of Company’s products,
stores and services;


(6)           Company’s relations with its past, current and prospective
customers, suppliers, landlords, alliance, marketing and media partners and the
nature and type of products or services rendered to, received from or developed
with such parties or prospective parties;


(7)           Company’s relations with its employees (including, without
limitation, salaries, job classifications and skill levels); and


(8)           any other information designated by Company to be confidential,
secret and/or proprietary (including without limitation, information provided by
customers, suppliers and alliance partners of Company).
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the term Confidential Information shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.


(c)           During the Employment Period, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any papers,
records, reports, studies, computer printouts, equipment, tools or other
property owned by Company except as expressly permitted by Company in writing or
required for the proper performance of his duties on behalf of Company.


6.            Post-Termination Restrictions.  Employee recognizes that
(i) Company has spent substantial money, time and effort over the years in
developing and solidifying its relationships with its customers, suppliers,
landlords and alliance, marketing and media partners and in developing its
Confidential Information; (ii) long-term customer, landlord, supplier and
partner relationships often can be difficult to develop and require a
significant investment of time, effort and expense; (iii) Company has paid its
employees to, among other things, develop and preserve business information,
customer, landlord, vendor and partner goodwill, customer, landlord, vendor and
partner loyalty and customer, landlord, vendor and partner contacts for and on
behalf of Company; and (iv) Company is hereby agreeing to employ and pay
Employee based upon Employee’s assurances and promises not to divert goodwill of
customers, landlords, suppliers or partners of Company, either individually or
on a combined basis, or to put himself in a position following Employee’s
employment with Company in which the confidentiality of Company’s Confidential
Information might somehow be compromised.  Accordingly, Employee agrees that
during the Employment Period and for the period of time set forth below
following termination of employment, provided termination is in accordance with
the terms of paragraph 4.1(b), (c), or (d), or due to expiration of the
Agreement due to non-renewal by either party, Employee will not, directly or
indirectly (whether as owner, partner, consultant, employee or otherwise):


(a)           for one (1) year, engage in, assist or have an interest in, or
enter the employment of or act as an agent, advisor or consultant for, any
person or entity which is engaged in, or will be engaged in, the development,
manufacture, supplying or sale of a product, process, service or development
which is competitive with a product, process, service or development on which
Employee worked or with respect to which Employee has or had access to
Confidential Information while at Company (“Restricted Activity”), and which is
located within the United States or within any country where the Company has
established a retail presence either directly or through a franchise
arrangement; or


(b)           for one (1) year, induce or attempt to induce any employee,
consultant, partner or advisor of Company to accept employment or an affiliation
with any entity engaged in a Restricted Activity;


provided, however, that following termination of his employment, Employee shall
be entitled to be an employee of an entity that engages in Restricted Activity
so long as: (i) the sale of stuffed plush toys is not a material business of the
entity; (ii) Employee has no direct or personal involvement in the sale of
stuffed plush toys ; and (iii) neither Employee, his relatives, nor any other
entities with which he is affiliated own more than 1% of the entity.  As used in
this paragraph 6, “material business” shall mean that either (A) greater than
10% of annual revenues received by such entity were derived from the sale of
stuffed plush toys and related products, or (B) the annual revenues received or
projected to be received by such entity from the sale of stuffed plush toys and
related products exceeded $10 million, or (C) or the entity otherwise annually
derives or is projected to derive annual revenues in excess of $5 million from a
retail concept that is similar in any material regard to Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Acknowledgment Regarding Restrictions.  Employee recognizes and
agrees that the restraints contained in Section 6 (both separately and in
total), including the geographic scope thereof in light of the Company’s
marketing efforts, are reasonable and enforceable in view of Company’s
legitimate interests in protecting its Confidential Information and customer
goodwill and the limited scope of the restrictions in Section 6.


8.           Inventions.


Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like  (collectively, “Inventions”), which
are developed, conceived, created, discovered, learned, produced and/or
otherwise generated by Employee, whether individually or otherwise, during the
time that Employee is employed by Company, whether or not during working hours,
that relate to (i) current and anticipated businesses and/or activities of
Company, (ii) the current and anticipated research or development of Company, or
(iii) any work performed by Employee for Company, shall be the sole and
exclusive property of Company, and Company shall own any and all right, title
and interest to such Inventions.  Employee assigns, and agrees to assign to
Company whenever so requested by Company, any and all right, title and interest
in and to any such Invention, at Company’s expense, and Employee agrees to
execute any and all applications, assignments or other instruments which Company
deems desirable or necessary to protect such interests, at Company’s expense.


(b)  Employee acknowledges that as part of his work for the Company he may be
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works.  Employee hereby agrees that any
and all computer programs, documentation and other copyrightable materials that
he has prepared or worked on for the Company, or is asked to prepare or work on
by the Company, shall be treated as and shall be a “work made for hire,” for the
exclusive ownership and benefit of Company according to the copyright laws of
the United States, including, but not limited to, Sections 101 and 201 of Title
17 of the U.S. Code (“U.S.C.”) as well as according to similar foreign
laws.  Company shall have the exclusive right to register the copyrights in all
such works in its name as the owner and author of such works and shall have the
exclusive rights conveyed under 17 U.S.C. §§ 106 and 106A including, but not
limited to, the right to make all uses of the works in which attribution or
integrity rights may be implicated.  Without in any way limiting the foregoing,
to the extent the works are not treated as works made for hire under any
applicable law, Employee hereby irrevocably assigns, transfers, and conveys to
Company and its successors and assigns any and all worldwide right, title, and
interest that Employee may now or in the future have in or to the works,
including, but not limited to, all ownership, U.S. and foreign copyrights, all
treaty, convention, statutory, and common law rights under the law of any U.S.
or foreign jurisdiction, the right to sue for past, present, and future
infringement, and moral, attribution, and integrity rights.  Employee hereby
expressly and forever irrevocably waives any and all rights that he may have
arising under 17 U.S.C. §§ 106A, rights that may arise under any federal, state,
or foreign law that conveys rights that are similar in nature to those conveyed
under 17 U.S.C. §§ 106A, and any other type of moral right or droit moral.
 
 
 

--------------------------------------------------------------------------------

 
 
9.             Company Property.  Employee acknowledges that any and all notes,
records, sketches, computer diskettes, training materials and other documents
relating to Company obtained by or provided to Employee, or otherwise made,
produced or compiled during the Employment Period, regardless of the type of
medium in which they are preserved, are the sole and exclusive property of
Company and shall be surrendered to Company upon Employee’s termination of
employment and on demand at any time by Company.


10.           Nondisparagement.  Employee agrees that he will not in any way
disparage Company or its affiliated entities, officers, or directors.  Further,
Employee agrees that he will neither make nor solicit any comments, statements,
or the like to the media or to third parties that may be considered to be
derogatory or detrimental to the good name or business reputation of Company or
any of its affiliated entities, officers or directors.
 
11.           Non-Waiver of Rights. Either party's failure to enforce at any
time any of the provisions of this Agreement or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement, or any part hereof, or the right of the non-breaching party
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.


12.           Company’s Right to Injunctive Relief.  In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Sections 5, 6, or 8 hereof, Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to temporary,
preliminary and permanent injunctive relief restraining such breach or
threatened breach.  Employee hereby expressly acknowledges that the harm which
might result to Company’s business as a result of any noncompliance by Employee
with any of the provisions of Sections 5, 6 or 8 would be largely
irreparable.  Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Sections 5, 6 or 8 hereof, Employee
will not engage in any conduct inconsistent with or contrary to such Sections
until after the question has been resolved by a final judgment of a court of
competent jurisdiction.


13.           Judicial Enforcement.  If any provision of this Agreement is
adjudicated to be invalid or unenforceable under applicable law in any
jurisdiction, the validity or enforceability of the remaining provisions thereof
shall be unaffected as to such jurisdiction and such adjudication shall not
affect the validity or enforceability of such provisions in any other
jurisdiction.  To the extent that any provision of this Agreement is adjudicated
to be invalid or unenforceable because it is overbroad, that provision shall not
be void but rather shall be limited only to the extent required by applicable
law and enforced as so limited.  The parties expressly acknowledge and agree
that this Section is reasonable in view of the parties’ respective interests.


14.           Employee Representations.  Employee represents that the execution
and delivery of the Agreement and Employee’s employment with Company do not
violate any previous employment agreement or other contractual obligation of
Employee.  Employee further represents and agrees that he will not, during his
employment with Company, improperly use or disclose any proprietary information
or trade secrets of former employers and will not bring on to the premises of
the Company any unpublished documents or any property belonging to his former
employers unless consented to in writing by such employers.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Amendments.  No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by the parties hereto.  This Agreement supersedes
all prior agreements and understandings between Employee and Company to the
extent that any such agreements or understandings conflict with the terms of
this Agreement.


16.           Assignments.  This Agreement shall be freely assignable by Company
to and shall inure to the benefit of, and be binding upon, Company, its
affiliates, successors and assigns and/or any other entity which shall succeed
to the business presently being conducted by Company.  Being a contract for
personal services, neither this Agreement nor any rights hereunder shall be
assigned by Employee.


17.           Choice of Forum and Governing Law.  In light of Company’s
substantial contacts with the State of Missouri, the parties’ interests in
ensuring that disputes regarding the interpretation, validity and enforceability
of this Agreement are resolved on a uniform basis, and Company’s execution of,
and the making of, this Agreement in Missouri, the parties agree that:  (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in St. Louis City or
County, Missouri; and (ii) the Agreement shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard for any
conflict of law principles.


18.           Notices.  Except as otherwise provided for herein, any notices to
be given by either party to the other shall be affected by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested.  Mailed notices shall be addressed as follows:


a.             If to Company:


Maxine Clark
Chief Executive Bear
1954 Innerbelt Business Center
St. Louis, MO 63114


With copy to:
Eric Fencl
Chief Bearrister—General Counsel
1954 Innerbelt Business Center
St. Louis, MO 63114


b.             If to Employee:


Kenneth Wine
2633 Nebraska Avenue
St. Louis, MO 63118


 
 

--------------------------------------------------------------------------------

 


19.           Arbitration.        Any controversy or claim arising out of, or
relating to this Agreement, the breach thereof, or Employee’s employment by
Company, shall, at Company’s sole option, be settled by binding arbitration in
the County of St. Louis in accordance with the rules then in force of the
American Arbitration Association, and judgment upon the award rendered may be
entered and enforced in any court having jurisdiction thereof.  The
controversies or claims subject to arbitration at Company’s option under this
Agreement include, without limitation, those arising under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, the Missouri
Human Rights Act, local laws governing employment, and the statutory and/or
common law of contract and tort.  In the event Employee commences any action in
court which Company has the right to submit to binding arbitration, Company
shall have sixty (60) days from the date of service of a summons and complaint
upon Company to direct in writing that all or any part of the dispute be
arbitrated. Any remedy available in any court action shall also be available in
arbitration.


20.           Headings.  Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.




PLEASE NOTE:  BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBIRTARTION PROVISION WHICH MAY BE ENFORCED
BY COMPANY.




 
/s/ Kenneth Wine
   
Kenneth Wine
 






 

 
BUILD-A-BEAR WORKSHOP, INC.
                         
 
By:
/s/ Maxine Clark       
Name:  Maxine Clark
     
Title:    Chief Executive Bear
 

 